DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 09/09/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP04247919, hereinafter JP’919 in view of Huang (US 20180361690) equivalent of CN 109109348 (listed in IDS dated 09/09/2022, translation version is attached) in view of Chan (US 20080079195) as evidenced by Thibodeau (US 20080044680).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimeinvention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 7-13, 15-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 04247919, hereinafter JP’919 (translated version is also attached) in view of Huang (US 20180361690) equivalent to CN 109109348 (listed in IDS dated 09/09/2022, translation version is attached) in view of Chan (US 20080079195) as evidenced by Thibodeau (US 20080044680).
Regarding Claim 1,  JP’919 discloses a method of manufacturing a composite component, the method comprising: disposing a fiber preform in a mold (Figure 1 and 11, preform-26, [0012, translated], disposed in mold), and forming the composite component by solidifying the polymer precursor to form a polymer (Claims 1-3; preform -26 prepared from fibers -25 inside the mold cavity-22, the preform is fixed in the mold cavity by magnetic material-23 corresponding to a magnetic or magnetizable component; the mold cavity-22 is injected with polymer melt and preform-26 cured to from a composite part ), the composite component comprising the fiber preform and the polymer (Claim 3); injecting a polymer precursor into the mold ([0021], translated). JP’919 didn’t disclose that the fiber preform comprising a first portion including a first edge and a second portion including a second edge, the first edge and the second edge cooperating to at least partially define a gap in the fiber preform between the first and the second portion. 
In the same field of endeavor pertaining to the art Huang discloses thermoplastic composite comprises polymer composite structure 112 as second portion and polymer patch-120 as the first portion (both as combined equivalent to the JP’919 prefrom-26); applying the lower surface of the polymer patch as the first edge and the upper surface of the polymer composite-112 as the second  edge (Figure 4, [0070]-[0071]); closing the gap by generating a magnetic field (Figure 4, [0077]; represents the gap where amount of pressure such as magnetic force is employed to close the gap). 
It would be obvious for one ordinary skilled in the art to modify JP’919 preform-26 with that of the teachings of gap between the fiber preform taught by Huang as to as to obtain a smooth surface thermoplastic composite article without defects (abstract, Huang).
Further, JP’ 919 discloses the first  portion of the preform comprising a magnetic material (Figure 1, 11, [0014], translated, magnetic material-23 is on the one of the portions of the preform), also referred ferrimagnetic materials evidenced by Thibodeau ([0038]), but did not disclose that the the second portion comprising a first magnetic or magnetizable component. Huang discloses that magnetic force is used to close the gap between the two edges of the preform but didn’t disclose specifically the use of magnetic element. In the same field of endeavor pertaining to the art of preformed items into molded article, Chan discloses a magnetizable element-88 on the side/second portion of the preform-89 (Figure 5, [0028]).
It would be obvious for one ordinary skilled in the art to modify JP’919 preform-26 fixed in the mold cavity by magnetic material with that of the teachings of Chan’s magnetic material for the integration of one or more preformed items into the molded article during the molding process (Chan, [0002]).
Regarding Claim 6, Chan discloses the first magnetic or magnetizable component comprises a magnetic metal could be a permanent magnet (magnet element-88 [0029]).
Regarding Claim 7, JP’ 919 discloses both the portions magnetic material (Figure 1, 11, [0014], translated, magnetic material-23), also referred as ferrimagnetic materials evidenced by Thibodeau ([0038]) which comprises of iron, nickel cobalt.
Regarding Claim 8, JP’919 discloses the mold comprises a second magnetic or magnetizable component (magnetic material-23).
Regarding Claim 9, Chan discloses prior to the closing, aligning the fiber preform in the mold by generating a magnetic field from the second magnetic or magnetizable component ([0030]).
Regarding Claim 10, Chan discloses after the closing, maintaining the gap in a closed position by generating a magnetic field from the second magnetic or magnetizable component ([0034]-[0036]).
Regarding Claim 11, JP’919/Chan discloses the first ferromagnetic material is substantially continuous along a first length of the first edge (Figure 11, magnetic material-23 along the first length, JP’919) and the first magnetic or magnetizable component is substantially continuous along a second length of the second edge (Figure 5, [0028], Chan) as discussed in the rejection of Claim 1.
Regarding Claim 12, JP’919/Huang disclose the linear shape of preform-26 with two edges but didn’t disclose that the first edge and the second edge are non- linear and define complementary shapes. However, it’s within a person of ordinary skill to change the shape through routine experimentation as desired and has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 13, JP’919/Chan  disclose the first ferromagnetic material is disposed in a first plurality of regions in the first portion (Figure 1, 11, magnetic material-23, JP’919) and the first magnetic or magnetizable component is disposed in a second plurality of regions in the second portion (Figure 5-7, magnet element-88, Chan) , the first plurality of regions being configured to be aligned with the second plurality of regions, respectively, after the closing (Chan, [0030]).
Regarding Claim 15, Huang discloses  the closing comprises forming a lap joint between the first edge and the second edge (Figure 4 lap joint between the first edge and the second edge).
Regarding Claim 16, Huang didn’t explicitly disclose a maximum dimension of the gap is greater than or equal to about 1 mm to less than or equal to about 10 mm. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
 Huang  discloses the claimed invention except for gap is greater than or equal to about 1 mm to less than or equal to about 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the gap/cavity, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to adjust the gap size for the purpose of composite product.. 
Regarding Claim 17, JP’919 discloses prior to the injecting the polymer, determining whether the gap is closed (Figure 10-11, sandwicing the cavity to close the gap,  [0021], translated).
Regarding Claim 19, JP’919 discloses  two different fibers are arranged by the magnetic material-23 ([0031]-[0032]), it didn’t explicitly disclose that the fiber preform comprises a first fiber preform including the first portion and a distinct second fiber preform including the second portion. However, one ordinary skilled in the art would be able to perform the alignment of the fibers in the preform by the magnetic field along two edges as desired by the combination of JP”919/Chan discloses.
Regarding Claim 20 JP’919 discloses a method of manufacturing a composite component, the method comprising: disposing a fiber preform in a mold (Figure 1 and 11, preform-26, [0012, translated], disposed in mold), and forming the composite component by solidifying the polymer precursor to form a polymer (Claims 1-3; preform -26 prepared from fibers -25 inside the mold cavity-22, the preform is fixed in the mold cavity by magnetic material-23 corresponding to a second magnetic or magnetizable component; the mold cavity-22 is injected with polymer melt and preform-26 cured to from a composite part ), the composite component comprising the fiber preform and the polymer (Claim 3); injecting a polymer precursor into the mold ([0021], translated). JP’919 didn’t disclose that the fiber preform comprising a first portion including a first edge and a second portion including a second edge, the first edge and the second edge cooperating to at least partially define a gap in the fiber preform between the first and the second portion. In the same field of endeavor pertaining to the art Huang discloses thermoplastic composite comprises polymer composite structure 112 as first portion and polymer patch-120 as the second portion (both as combined equivalent to the JP’919 prefrom-26); applying the lower surface of the polymer patch as the second edge and the upper surface of the polymer composite-112 as the first edge (Figure 4, [0070]-[0071]); closing the gap by generating a magnetic field (Figure 4, [0077]; represents the gap where amount of pressure such as magnetic force is employed to close the gap). 
It would be obvious for one ordinary skilled in the art to modify JP’919 preform-26 with that of the teachings of gap between the fiber preform taught by Huang as to as to obtain a smooth surface thermoplastic composite article without defects (abstract, Huang).
Further, JP’ 919 discloses the second portion comprising a magnetic material (Figure 1, 11, [0014], translated, magnetic material-23), also referred ferrimagnetic materials evidenced by Thibodeau ([0038]), but did not disclose that the other of the first portion or the second portion comprising a first magnetic or magnetizable component. Huang discloses that magnetic force is used to close the gap between the two edges of the preform but didn’t disclose specifically the use of magnetic element.In the same field of endeavor pertaining to the art of preformed items into molded article, Chan discloses a magnetizable element-88 on the side of the preform-89 (Figure 5, [0028]), and the mold comprising a second magnetic or magnetizable component (core magnet-90 [0029], Chan); aligning the fiber preform in the mold by generating a magnetic field from the second magnetic or magnetizable component ([0030], Chan); after the aligning, closing the gap by generating a magnetic field from the first magnetic or magnetizable component; after the closing, maintaining the gap in a closed position by generating a magnetic field from the second magnetic or magnetizable component ([0034]-[0036], Chan).
It would be obvious for one ordinary skilled in the art to modify JP’919 with that of the teachings of Chan for the integration of one or more preformed items into the molded article during the molding process (Chan, [0002]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 04247919, hereinafter JP’919 (translated version is also attached) in view of Huang (US 20180361690) equivalent to CN 109109348 (listed in IDS dated 09/09/2022, translation version is attached) and Chan (US 20080079195) as applied to Claim 1, in view of  Blind (US 5863024).
Regarding Claim 2, JP’919/Huang/Chan discloses a core disposed at least partially within the interior region, the core comprising a second ferromagnetic material (Figure 5-7, [0029], second core magnet-90, Chan). But didn’t disclose that the first magnetic or magnetizable component comprises an electromagnetic circuit comprising an electrically-conductive coil. In the field of endeavor pertaining to the art, Blind discloses first magnetic or magnetizable component comprises an electromagnetic circuit comprising an electrically-conductive coil (col 4, line 16-20, electromagnetic circuit-20, coil-23).
It would be obvious for one ordinary skilled in the art to modify the magnetic element in the preform region taught by the combination of Claim 1 with Blind’s electromagnet circuit and coil for the purpose of better control of the magnetic field during the process.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 04247919, hereinafter JP’919 (translated version is also attached) in view of Huang (US 20180361690) equivalent to CN 109109348 (listed in IDS dated 09/09/2022, translation version is attached), Chan (US 20080079195) and Blind (US 5863024) as applied to Claim 2,  in view of Kohama (US 20100052667).
Regarding Claim(s) 3 the above combination discloses electromagnetic circuit comprising an electrically-conductive coil (col 4, line 16-20, electromagnetic circuit-20, coil-23, Chan). However, it didn’t disclose that current is supplied to an inductor to generate a magnetic field from the electromagnetic circuit. In the field of endeavor related to electromagnetism, Kohama discloses an inductor to generate a magnetic field from the electromagnetic circuit where the inductor is coupled to a movable arm (Figure 1, [0005]).
It would be obvious for one ordinary skilled in the art to modify the above combination with the teaching of inductor taught by Kohama for the purpose of controlling the magnetic flux through the electromagnetic circuit.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 04247919, hereinafter JP’919 (translated version is also attached) in view of Huang (US 20180361690) equivalent to CN 109109348 (listed in IDS dated 09/09/2022, translation version is attached), Chan (US 20080079195) and Blind (US 5863024) in view of Kohama (US 20100052667) as applied in Claim 3 further in view of Hoffman (US 20170113703).
Regarding Claim(s) 4-5,  the above combination discloses electromagnetic circuit comprising an electrically-conductive coil (col 4, line 16-20, electromagnetic circuit-20, coil-23, Chan). However, it didn’t disclose that inductor is coupled to a moveable arm. In the field of endeavor related to electromagnetism, Hoffman discloses an inductor with an extendable/slidable arm-820 (Figure 8, [0068]). Further, Claim 5, the above combination didn’t specifically disclose moving the movable arm to a first position prior to the closing; and moving the movable arm to a second position distinct from the first position after the closing, wherein the movable arm is in the first position during the closing. However, the extendable/slidable arm-820 disclosed in Hoffman is connected to control, which would be able to perform the recited feature as claimed.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
It would be obvious for one ordinary skilled in the art to modify the above combination with the teaching of inductor couple with a moveable arm taught by Hoffman for the purpose of proper current flow during the process flow.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 04247919, hereinafter JP’919 (translated version is also attached) in view of Huang (US 20180361690) equivalent to CN 109109348 (listed in IDS dated 09/09/2022, translation version is attached) and Chan (US 20080079195) as evidenced by Thibodeau (US 20080044680) as applied in Claim 17 in view of Nimi (US 6358029).
Regarding Claim 18, JP’919 discloses two different fibers are arranged by the magnetic material-23 ([0031]-[0032]), it didn’t explicitly disclose detecting a presence of at least one of the first portion of the fiber preform and the second portion of the fiber preform with an optical sensor. In the same filed of endeavor pertaining to the art of molding device Nimmi discloses optical sensor used for detection in the molding device (Col 6, line 36-40).
It would be obvious for one ordinary skilled in the art to combine the teaching of the  combination of the Claim 1, with that of the optical sensor teaching by Nimmi for the purpose of detecting means of different fibers (Col 6, line 36-40).
Conclusion
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741